On March 21, 1911, the appellant filed its petition for rehearing. No response to said petition has been made by the Attorney General for the state, or anyone for the other appellees.
Without passing upon its merits, as a serious question is raised as to the sufficiency of the evidence to sustain the commission's finding, it is ordered that this cause be remanded to the commission, with instructions to take additional evidence as to the construction of the depot in question out of brick or cement rather than wood.
In its findings of fact, the commission recites:
"The railroad company provides in its way-bills that if goods are left in the depot beyond a certain number of hours, that the owners of the goods become liable in case they are destroyed by fire, and this is one of the reasons urged why the building should be of noncombustible materials."
No evidence is contained in the record on this point, and it is directed that the commission receive evidence thereon and certify it up.
The commission, in its findings, further recites:
"It further appears that it is the policy of the railroad company *Page 563 
in other towns to build depots much more expensive than the one proposed at Tahlequah, that at Hugo a depot was built costing approximately $25,000, or possibly more."
No evidence appears in the record to support such finding. It is directed that the commission receive evidence as to the character of the depot built at Hugo and the amount of freight and passenger receipts received at said station, the size of the town, the population thereof, and of the adjacent country, etc.
It is further directed that the commission receive evidence as to other lines in the state having constructed brick or cement depots in towns or cities of the size of Tahlequah, or less, the receipts of such station, reasonable expectancy of such town or city, etc.
In the record there is no showing made as to the population of the nearby towns, and as to the population of the surrounding country, and as to its prospective development. These are matters that the commission is directed to receive evidence on and to certify up, all which is directed to be done within thirty days.
All the Justices concur.
                   ON REHEARING.         Opinion Filed November 14, 1911.RAILROADS  — Construction of Depots  — Powers of Corporation Commission  — Specification of Material. It is within the sound discretion of the Corporation Commission to prescribe in advance of the undertaking the material to be used in a depot building ordered constructed on the line of road of the appellant, pursuant to sec. 26, art. 9, of the Constitution.
(Syllabus by the Court.)
On rehearing. Order of Corporation Commission affirmed. *Page 564
W. F. Evans, Fred H. Wood, and R. A. Kleinschmidt, for appellant.
Chas. West, Atty. Gen., and Chas. L. Moore, Asst. Atty. Gen., for appellees.